MtjRdock,
dissenting: I dissent from the prevailing opinion which points, and can point, to no certain provision of the Revenue Act for its authority, but which ostensibly finds authority for holding that the petitioner is exempt from tax in the “ cumulative effect ” of five subsections of section 231. In my opinion the effect of the whole is to exempt nothing that is not exempt by one or more of the parts.
The facts do not disclose the extent to which the petitioner was operated for the mutual benefit and protection of certain Y. M. C. A. employees who made their own contributions on their own behalf so that they might secure mutual benefits and protection. Such men would probably resent the inference that they were in any way the objects of charity. It can not properly be said that the petitioner was operated exclusively for the purposes enumerated in subsections (6), (8) or (13) of section 231. In subsection (3) Congress specifically provided for the exemption of fraternal beneficiary organizations operating under the lodge system. The inference is that such similar beneficiary organizations not fraternal and not operating under the lodge system were not intended to have the exempt status. I can not agree with many of the statements made in the prevailing opinion which purport to be correct statements of law.